Citation Nr: 0328263	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for psoriatic 
arthritis of multiple joints with fibromyalgia of plantar 
foot tendons, to include restoration of a 40 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to 
September 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Buffalo, New York RO.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] is 
applicable to the veteran's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that in July 2003, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  However, this 
notification is defective for several reasons.  Specifically, 
this letter relates to the evidence and information required 
to substantiate a claim for service connection; the RO has 
not provided the veteran with appropriate notice in response 
to his claim for the restoration of a 40 percent disability 
evaluation for psoriatic arthritis of multiple joints with 
fibromyalgia of plantar foot tendons and entitlement to an 
increased evaluation for that disability.  Furthermore, the 
RO informed the veteran that it might process his claim on 
the current record if he did not respond within 30 days but 
it also informed the veteran that he would be afforded a 
period of one-year in which to submit the requested evidence 
and information.  Notwithstanding this notification and the 
absence of any indication from the veteran that he desires to 
waive the one-year period for response, the RO forwarded the 
case to the Board in September 2003. 

Moreover, the record reflects that the veteran has received 
treatment for his service-connected disability from the 
Syracuse VA Medical Center, Strohm Memorial Hospital and Dr. 
Holyst.  There is no evidence that the RO made any attempt to 
obtain records of this treatment.

Finally, the record reflects that the veteran has not been 
afforded a VA examination for compensation purposes since 
February 2000.  

In light of these circumstances, the Board has concluded that 
further development of the record is required to comply with 
VA's duties under the VCAA and the implementing regulations.  
Accordingly, this matter is hereby REMANDED to the RO for the 
following action: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  In 
particular, the RO should request the 
veteran to provide the names, addresses 
and approximate dates of treatment or 
evaluation for any health care providers 
who may possess records pertaining to 
treatment or evaluation of him for his 
service-connected psoriatic arthritis of 
multiple joints with fibromyalgia of 
plantar foot tendons during the period 
from 2000 to the present.  

2.  The RO should inform the veteran that 
any evidence and information submitted in 
response to the notification letter must 
be received by the RO within one year of 
the date of the RO's letter and that he 
should inform the RO if he desires to 
waive the one-year period for response. 

3.  The RO should undertake appropriate 
development to obtain all pertinent 
evidence identified but not provided by 
the veteran.  In any event, the RO should 
obtain a copy of all pertinent treatment 
records from the Syracuse VA Medical 
Center.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include the examination ordered below. 

5.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
service-connected psoriatic arthritis of 
multiple joints with fibromyalgia of 
plantar foot tendons.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing, 
and informed of the consequences of his 
failure to appear without good cause.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should provide opinions as 
to the following:

a.  Is the veteran's service-connected 
psoriatic arthritis an active or an 
inactive process?

b.  If the psoriatic arthritis is an 
active process, does the psoriatic 
arthritis cause definite impairment of 
health, severe impairment of health, or 
total incapacitation?  Does the veteran 
experience incapacitating exacerbations 
due to the psoriatic arthritis?  If so, 
what is the frequency of the 
exacerbations?

In addition, the examiner should identify 
each joint in which there is active 
psoriatic arthritis or chronic residuals 
of psoriatic arthritis.  For each such 
joint, the examiner should report the 
range of motion, identify the specific 
excursion(s) of motion, if any, 
accompanied by pain, and identify any 
objective evidence of pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

Similarly, the examiner should identify 
all current manifestations of the 
veteran's fibromyalgia of plantar foot 
tendons, as well as all functional 
impairment due to this condition.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

6.  Then, the RO should readjudicate the 
issue of entitlement to a rating in 
excess of 20 percent for psoriatic 
arthritis of multiple joints with 
fibromyalgia of plantar foot tendons, to 
include restoration of a 40 percent 
rating.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



